DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on February 04, 2022 and is acknowledged.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
Specification
The amendment filed 02/04/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 26 recite in lines 22-23, the limitation “the non-circular first indentation portion prevents rotation of the tool relative to the tool holder” is not supported in the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 29-39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 26 recited in lines 22-23, the limitation “the non-circular first indentation portion prevents rotation of the tool relative to the tool holder” is not supported in the original disclosure.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26, 29-45 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 recite in lines 22-23, the limitation “the non-circular first indentation portion prevents rotation of the tool relative to the tool holder” is indefinite since the limitation is not supported in the original disclosure, the intended used language “prevents rotation of the tool relative to the tool holder” cannot be find in the original disclosure.
Claims 35 (as previously noted) and 40 are recited the limitation “wherein the axes of symmetry of the first and second contours are angularly offset by an angle relative to one another about an axis parallel to the first direction.” is indefinite, axes are imaginary projection lines to show a pivot of rotation, axes are not structures, are the axes being claimed? it is unclear what structures is being claimed. A suggested language  “wherein the first and second contours are angularly offset to one another along one of the axis of symmetry”.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 29-34, 36-37 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Roth US Publication (2017/0074098) hereinafter Roth in view of Hickey et al. US Publication (2006/0118672) hereinafter Hickey.
Regarding claim 26, (As best understood)
Roth discloses a tool system (see fig.9) for a machine tool for machining vegetable or mineral materials, the tool system comprising: 
a tool holder (30, see fig.8); 
a tool (10,11), including: 
a tool body (10 see fig.11) including a supporting surface (15), the supporting surface (15) being configured to engage the tool holder (30, see fig.9, fig.9 shown the 

    PNG
    media_image1.png
    456
    469
    media_image1.png
    Greyscale

a fitting element (16) projecting from the supporting surface (15, see fig.9 and 11), the fitting element (16) including a first molded region (see fig.11) projecting a first distance in a first direction from the supporting surface (15), and the fitting element (16) including a second molded region (see fig.11) projecting from the first molded region a further distance from the supporting surface (15),
wherein the first molded region has a first contour (161) defined as an outline of the first molded region in a first plane (surface parallel with the direction of element 161) normal to the first direction, and the second molded region has a second contour (163) defined as an outline of the second molded region in a second plane (surface parallel with the direction of element 163) normal to the first direction, the first contour (161) being circular (see, fig.10) and same from the second contour (163) (the first and second contour are circular with different size); and 


    PNG
    media_image2.png
    422
    384
    media_image2.png
    Greyscale

wherein the tool holder (30 see fig.8) includes a counter element (34-37) formed as an indentation in the tool holder (see fig.8), the counter element (34-37) including first and second indentation portions (35 and 37) molded in the tool holder (30), the first and second indentation portions being configured to receive the first and second molded regions of the tool body (10, see fig.8-9), the first indentation portion (see fig.8) being circular and complementary to the circular first contour (161) such that engagement of the circular first contour (161) of the first molded region with the circular first indentation portion (see fig.8).
Roth does not disclose the first contour to be a non-circular shape and different from the second contour and the first indentation portion being non-circular shape to prevent rotation of the tool relative to the tool holder.
Roth and Hickey disclose both art in the same field of endeavor (i.e. comminution).

	It would have been obvious to the skilled artisan before the effective filing date to construct the tool system of Roth with the different contours as taught by Hickey, as it would be beneficiary to Roth, to be able to prevent rotation of the cutting tool (see para.[0005] [0029]). 
Since no criticality is recited in the original disclosure for the first indentation portion to be non-circular shape to prevent rotation of the tool relative to the tool holder and well known in the mechanical art for indentation portion to have different shape deemed suitable for specific fit and serve different purposes and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have first indentation portion to be non-circular shape to ensure specific fit and effectiveness of operation. Accordingly, it has been held that a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 29,
The prior art Roth as modified by Hickey, discloses all limitations in claim 26.

Regarding claim 30,
The prior art Roth as modified by Hickey, discloses all limitations in claim 26.
Roth discloses wherein: the first and second molded regions are at least partly closed off by plateau regions (162,182) extending normal to the first direction (see fig.11).
Regarding claim 31,
The prior art Roth as modified by Hickey, discloses all limitations in claim 26.
Roth discloses wherein: the first and second molded regions of the tool body are bordered by edge surfaces (162,182) extending parallel to the first direction and/or tapering inward with increasing distance from the supporting surface (15, see fig.11).
Regarding claim 32,
The prior art Roth as modified by Hickey, discloses all limitations in claim 26.
Roth in view of Hickey, discloses the first contour (Hickey, 56) to be polygonal shaped (Hickey, see fig.6), but is silent about the second contour to be polygonal shaped and since no criticality is recited for the second contour to be polygonal shaped and well known in the mechanical art for shank to have different shape and ensure secured attachment to the tool holder and facilitate operation, it would have been obvious to the skilled artisan before the effective filing date to have the second contour to be polygonal shaped to ensure secured attachment to the tool holder and reduce on downtime. Accordingly, it has been held that a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.
Regarding claim 33,
The prior art Roth as modified by Hickey, discloses all limitations in claim 26.
Roth discloses wherein: the first and second contours (161,163) are curved (see fig.10).
Regarding claim 34,
The prior art Roth as modified by Hickey, discloses all limitations in claim 26.
Roth discloses wherein: the first and second contours (161,163) each have an axis of symmetry (see fig.11).

    PNG
    media_image3.png
    456
    469
    media_image3.png
    Greyscale

Regarding claim 36,
The prior art Roth as modified by Hickey, discloses all limitations in claim 26.
Roth discloses wherein: the first and second contours (161,163) are geometrically similar (cylindrical see fig.10).
Regarding claim 37,
The prior art Roth as modified by Hickey, discloses all limitations in claim 26.

Claims 38-39 are rejected (As best understood) under 35 U.S.C. 103 as being unpatentable over Roth in view of Hickey as applied to claims 26 above, and further in view of Maushart US. Publication (2011/0233987) hereinafter Maushart.
Regarding claim 38,
The prior art Roth as modified by Hickey, discloses all limitations in claim 26.
Roth discloses wherein: the fitting element (16) and the counter element (34-37) are configured such that when the fitting element (16) is received in the counter element (34-37) with the supporting surface (15) of the tool body engaging the tool holder (30), but does not discloses an at least partially circumferential gap is defined between the fitting element and the counter element, the at least partially circumferential gap being communicated with an exterior of the tool system so that a fluid is introducible into the at least partially circumferential gap.
Roth and Maushart disclose both art in the same field of endeavor (i.e. comminution).
Maushart, in a similar art, teaches a tool system (shown in fig.1) having an at least partially circumferential gap (F, the gap shown through element 64 see fig.3 and 1, is positioned partially on the circumference of element 14) is defined between the fitting element (32,62) and the counter element (18), the at least partially circumferential gap (F) being communicated with an exterior of the tool system (shown in fig.1) so that a fluid is introducible into the at least partially circumferential gap (Para.[0022]). Maushart 
	It would have been obvious to the skilled artisan before the effective filing date to construct the tool system of Roth with a gap as taught by Maushart, as it would be beneficiary to Roth, to be able to lubricant flow and to reduce on wear and increase the life of the cutting tool.
Regarding claim 39,
The prior art Roth as modified by Hickey and Maushart, discloses all limitations in claim 38.
Roth in view of Maushart discloses wherein: a fastener (Roth 20/Maushart 54) for fastening the tool body (Roth10/Maushart 24) to the tool holder (Roth 30/Maushart 14) is introducible through a bore (Roth 25/Maushart 58,60) in the tool body (Roth10/Maushart 24), and the bore (Maushart 58,60) communicates with the at least partially circumferential gap (Maushart F).
Allowable Subject Matter
Claims 40-45 and 48 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 02/04/2022 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the 35 U.S.C. 112 rejections  are withdrawn, however new 35 U.S.C. 112 rejections are given.
Applicant's arguments with respect to pages 11-13 have been considered but are moot because the arguments are based on the newly presented amendment, since the scope of the claim has changed, the newly presented amendment is rejected as set forth in this Office Action.
As discussed above, the references in combination, disclose all the limitations of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


February 23, 2022

/S.O.B./Examiner, Art Unit 3725   

/JESSICA CAHILL/Primary Examiner, Art Unit 3753